DETAILED ACTION
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 7/26/22 has been considered by the examiner.
Election/Restrictions
Claim 1 is allowable. Claims 8-16, previously withdrawn from consideration as a result of a restriction requirement, are amended by examiner’s amendment to require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Group I, II, III, and IV, as set forth in the Office action mailed on 11/23/21, is hereby withdrawn and claims 8-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Karl Klassen on 8/1/22.
The application has been amended as follows:
Claim 8 Line 1 after “tufted product” delete “,”
Claim 8 Line 1 delete “example” 
Claim 8 Line 2 delete “such as artificial or synthetic grass or turf”
Claim 8 Line 2 before “woven” delete “a” and add --the--
Claim 8 Line 3 delete “any of claims 1 to 7” and add --claim 1”
Claim 9 Line 1 before “textile product” delete “A” and add --The--
Claim 10 Line 1 before “textile product” delete “A” and add --The--
Claim 10 Line 1 after “product” add --or tufted product--
Claim 10 Line 1 after “claim” delete “8” and add--9-- 
Claim 10 Line 2 after “plurality of” delete “tufts, for example twisted tufts and/or spirally wrapped” and add --twisted and/or spirally wrapped tufts--
Claim 11 Line 1 before “textile product” delete “A” and add --The--
Claim 11 Line 1 after “product” add --or tufted product--
Claim 11 Line 1 after “claim” delete “8” and substitute --10--
Claim 12 Line 1 before “textile product” delete “A” and add --The--
Claim 12 Line 1 after “product” add --or tufted product--
Claim 12 Line 1 after “claim 8,” delete “wherein each tuft comprises a yarn or face yarn or further tape or thread” and add -- comprising an upper or outer layer of yarn, face yarn, or further tape or thread tufted to the woven product--
Claim 13 Line 1 before “textile product” delete “A” and add --The--
Claim 13 Line 1 after “product” add --or tufted product--
Claim 13 Line 1 after “claim 8,” delete “wherein each tuft comprises or consists of a further polymer or polymeric material” and add --comprising an upper or outer layer of pile or face yarn tufted to the woven product, wherein each tuft comprises or consists of a polymer or polymeric material--
Claim 14 Line 1 after “product” delete “comprising a backing or substrate layer, for example,”
Claim 14 Line 2 after “covering” delete “such as artificial or synthetic grass or turf”
Claim 14 Line 3 after “comprising” add --the steps of:--
Claim 14 Line 6 after “layers” delete “.” and add --at interwoven areas, wherein
the first woven layer comprises a plurality of warp tapes or threads and a plurality of weft tapes or threads, the warp tapes or threads and the weft tapes or threads of the first woven layer being substantially perpendicular to one another;
the second woven layer comprises a plurality of warp tapes or threads and a plurality of weft tapes or threads, the warp tapes or threads and the weft tapes or threads of the second woven layer being substantially perpendicular to one another;
the warp tapes or threads of the first and second woven layers are substantially parallel to one another; and
the weft tapes or threads of the first and second woven layers are substantially parallel to one another; and wherein
each interwoven area comprises one or more of:
a weft tape or thread of the first woven layer and a transversely coincident weft tape or thread of the second woven layer which are passed over both a warp tape or thread of the first woven layer and a longitudinally coincident warp tape or thread of the second woven layer; and
an adjacent weft tape or thread of the first woven layer and an adjacent and transversely coincident weft tape or thread of the second woven layer which are passed under both said warp tape or thread of the first woven layer and said longitudinally coincident warp tape or thread of the second layer.--
Claim 15 Line 1 before “method” delete “A” and add --The--
Claim 15 Line 1 before “woven product” delete “a” and add --the--
Delete Claim 16 
Claim 17 Line 3 after “layers” add --.--
		Claims 1, 3-15, 17 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art of record discloses a weft tape/thread of the first woven layer and a transversely coincident weft tape/thread of the second layer passed over both a warp tape/thread of the first woven layer and a longitudinally coincident warp/thread of the second woven layer, in conjunction with the rest of the structural limitations, as set forth in the independent claim.  The use of a weft tape/thread of a second woven layer passing over both a warp tape/thread of a first woven layer and a longitudinally coincident warp/thread of a second woven layer is known in the art of woven products, but the specific combination of then also having a weft tape/thread of a first woven layer, transversely coincident with the weft tape/thread of the second woven layer, also passing over both a warp tape/thread of the first woven layer and a longitudinally coincident warp/thread of the second layer as claimed by the applicant is novel.  Specifically, prior art Habayashi (Fig. 3) discloses wefts 211, 213 in respective first/second woven layers with transversely coincident wefts 212, 214 in respective first/second woven layers, and also warps 309, 310 in respective first layers with longitudinally coincident warps 311, 312 in respective first/second woven layers as recited in the application.  Prior art Habayashi (Fig. 3) also discloses that 214 goes over 312 and 311 (weft 214 of second layer goes over both warps 312, 311 in respective first/second layers).  However, none of the prior art discloses, teaches, or suggests that a first weft (Habayashi 211 or 212) or any other wefts from the first layer transversely coincident to a second weft (Habayashi 214) of the second layer would pass over both a warp in the first layer and a longitudinally coincident warp in the second layer.  Similarly, prior art Rashed (Fig. 2) discloses wefts 1, 2 in respective first/second layers with transversely coincident wefts 3, 4 in respectively first/second woven layers.  Prior art Rashed (Fig. 2) also discloses warps 12, 10 in respective first/second woven layers with longitudinally coincident warps 13,11 in respective first/second layers.  However, none of the prior art discloses, teaches, or suggests wefts (Rashed 1-4 or any other transversely coincident wefts) from any of the first/second layers would pass over both a warp in the first layer and a longitudinally coincident warp in the second layer (Rashed 10-13 or any other longitudinally coincident warps).  To modify Habayashi or Rashed to be as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claims 8 and 14: Claims 8 and 14 are allowable for reasons similar to that indicated for Claim 1, especially as Claims 8 and 14 include the allowable subject matter indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732             


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732